Title: To James Madison from Peder Pedersen, 19 August 1803 (Abstract)
From: Pedersen, Peder
To: Madison, James


19 August 1803, Frankford, Pennsylvania. Has learned with regret that Blicherolsen’s delicate health hastened his return to Europe. Does not doubt that the minister notified JM that Pedersen, as Danish consul to the U.S., would represent his country during Blicherolsen’s absence. Wishes JM to excuse the liberty he takes in announcing his arrival. Having learned of the absence of the president from Washington, wishes JM to inform Jefferson of his desire to pay his respects in person. This is of great importance, because it must be done before he can assume his public functions and present to the president those matters confided to him by his royal master. Sincerely wishes to be excused for the liberty he takes. Wishes JM would inform him when the president proposes to return to Washington; Pedersen will lose no time in meeting him there.
 

   
   RC, two copies (DNA: RG 59, NFL, Denmark, vol. 1). First RC 2 pp.; in French; docketed by Wagner as received 23 Aug.; acknowledged by Wagner in a letter to Pedersen of 1 Sept. 1803, informing him that he had transmitted this letter to JM “by the next post after its receipt” (DNA: RG 59, DL, vol. 14). Second RC marked “Copie”; docketed by Wagner as received in Pedersen to JM, 30 Aug. 1803.


